United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2069
                                    ___________

United States of America,                *
                                         *
            Appellee,                    *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of North Dakota.
Michael James Hollow,                    *
                                         *        [UNPUBLISHED]
            Appellant.                   *
                                    ___________

                            Submitted: March 6, 2000

                                Filed: March 27, 2000
                                    ___________

Before McMILLIAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                          ___________

PER CURIAM.

       A jury found Michael James Hollow guilty of assault with dangerous weapons,
in violation of 18 U.S.C. §§ 113(a)(3) and 1153, and of causing the victim serious
bodily injury by the assault, in violation of 18 U.S.C. §§ 113(a)(6) and 1153. Mr.
Hollow objected to the presentence report’s recommendation that he should receive a
6-level enhancement because the victim sustained permanent bodily injury, see U.S.
Sentencing Guidelines Manual § 2A2.2(b)(3)(C) (1998), resulting in an offense level
of 24. The report also noted that, because Mr. Hollow was a career offender and the
statutory maximum terms of imprisonment for each of his instant convictions were 10
years, his offense level was automatically 24. See 18 U.S.C. § 113(a)(3) and (6); U.S.
Sentencing Guidelines Manual § 4B1.1(E) (1998). Mr. Hollow did not object to this
alternative calculation of his offense level. The district court1 overruled Mr. Hollow’s
objection to the permanent-bodily-injury enhancement and sentenced him to 120
months imprisonment and 2 years supervised release. On appeal, Mr. Hollow argues
that the court erred in applying the enhancement.

       We decline to consider the issue raised on appeal, because it did not affect Mr.
Hollow’s sentence. With or without the challenged enhancement, his offense level
would have been 24 because he was a career offender. See United States v. Darden,
70 F.3d 1507, 1548 n.17 (8th Cir. 1995) (declining to review argument which would
not affect sentence), cert. denied, 517 U.S. 1149 and 518 U.S. 1026 (1996). Therefore,
even if the district court erred in applying the enhancement, such error would be
harmless. See Williams v. United States, 503 U.S. 193, 203 (1992) (error that does not
affect court’s selection of sentence imposed is harmless).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Patrick A. Conmy, United States District Judge for the District
of North Dakota.
                                          -2-